 1   JOANNE L. FRANCISCUS (CA Bar            NISHA N. VYAS (CA Bar No.
 2   No. 234831)                             228922)
     JoanneF@lassd.org                       nvyas@wclp.org
 3   Gilberto Vera (CA Bar No. 296817)       LORRAINE LÓPEZ (CA Bar No.
 4   GilbertoV@lassd.org                     273612) (S.D. Cal. admission pending)
     LEGAL AID SOCIETY OF SAN                RICHARD ROTHSCHILD (CA Bar
 5   DIEGO, INC.                             No. 67356)
 6   110 S. Euclid Avenue                    rrothschild@wclp.org
     San Diego, California 92114             WESTERN CENTER ON LAW AND
 7   Telephone: (877) 534-2524 x2663         POVERTY
 8   Facsimile: (619) 263-5697               3701 Wilshire Blvd. #208
                                             Los Angeles, California 90010
 9                                           Telephone: (213) 487-7211
10                                           Facsimile: (213) 487-0242
11   Attorneys for Proposed Intervenor-Defendant,
     ALLIANCE OF CALIFORNIANS FOR
12   COMMUNITY EMPOWERMENT ACTION
13
                              UNITED STATES DISTRICT COURT
14
                        SOUTHERN DISTRICT OF CALIFORNIA
15

16
                                                 Case No. 3:21-cv-00912-L-DEB
17   SOUTHERN CALIFORNIA RENTAL
     HOUSING ASSOCIATION,                        MEMORANDUM OF POINTS
18                                               AND AUTHORITIES IN
                  v.                             SUPPORT OF NOTICE OF
19
                                                 UNOPPOSED MOTION AND
20                Plaintiff
                                                 UNOPPOSED MOTION TO
21   COUNTY OF SAN DIEGO, BOARD                  INTERVENE AS DEFENDANTS
     OF SUPERVISORS OF THE                       AND MEMORANDUM OF
22                                               POINTS AND AUTHORITIES IN
     COUNTY OF SAN DIEGO, and
23   DOES 1 through 20, inclusive,               SUPPORT THEREOF
24                Defendants                     Date: June 28, 2021, 10:00 AM
                                                 Courtroom: 5B
25
                                                 Judge: Hon. M. James Lorenz
26
                                                 No Oral Argument Pursuant to
27                                               Local Rules
28
                                             1
          MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                                 CASE NO. 21-CV-0912-L-DEB
 1   I.     INTRODUCTION
 2          The Alliance of Californians for Community Empowerment Action
 3   (“ACCE” or “Proposed Intervenor”) is a membership organization comprised of
 4   San Diego County’s most vulnerable tenants whose housing and health are
 5   endangered by Plaintiff’s attempt to eliminate the COVID-19 emergency eviction
 6   ordinance recently enacted by the County of San Diego. ACCE is dedicated to
 7   housing justice and tenants’ rights in San Diego. ACCE works to help families stay
 8   in their homes, preserve affordable housing, and advance equitable housing
 9   practices. ACCE seeks to intervene in this matter to defend Ordinance 10724
10   (“Ordinance”), which is critical to protect its members and other San Diego tenants
11   directly impacted by COVID-19 from being forcibly displaced from their homes
12   amidst the ongoing public health, housing, and economic crisis. None of the parties
13   in this action—neither Plaintiff nor Defendants—oppose this motion.
14          The Court should grant ACCE’s unopposed motion to intervene because
15   ACCE is an essential participant in this action and is well-situated to defend the
16   legality of the Ordinance. ACCE represents an interest distinct from, and is
17   differently situated than, the County Defendants. ACCE’s members— primarily
18   Latine1 and Black individuals and families at the lowest income levels—are the
19   parties who face imminent loss of their homes and potentially devastating health
20   consequences if Plaintiff’s effort to enjoin the Ordinance is successful. As a
21   membership organization representing thousands of tenants, ACCE has a unique
22   ability to provide the Court with critical facts and evidence to which both Plaintiff
23   and Defendants lack access, including the impact of the Ordinance on tenants and
24   the imminent harm tenants face if the Ordinance is enjoined. ACCE has timely
25   moved to intervene, less than one month after Plaintiff filed this action and
26

27   1
      This brief uses the gender-neutral term “Latine” interchangeably with the terms “Latino” and
28   “Hispanic.”
                                                      2
           MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                                  CASE NO. 21-CV-0912-L-DEB
 1   immediately after Plaintiff filed a request for a temporary restraining order
 2   enjoining the Ordinance. The Court should grant Proposed Intervenors’ motion
 3   under the standard for intervention of right or, in the alternative, permissive
 4   intervention.
 5   II.   FACTS
 6         San Diego County enacted Ordinance 10724 on May 4, 2021. The Ordinance
 7   is intended to protect vulnerable tenants in the County who may be impacted by
 8   COVID-19 and the associated economic fallout. Plaintiff Southern California
 9   Rental Housing Association (SCRHA) filed this lawsuit challenging the legality of
10   the Ordinance on May 13, 2021. ECF No. 1. On May 24, 2021, Plaintiff filed a
11   motion for preliminary injunction, with a hearing date of June 21, 2021 (ECF No.
12   7), and yesterday, on May 27, 2021, filed an application for a temporary restraining
13   order enjoining implementation of the Ordinance (ECF No. 8).
14         Alliance of Californians for Community Empowerment (“ACCE”) Action is
15   a 501(c)(4) statewide multi-racial, grassroots membership organization dedicated to
16   raising the voices of everyday Californians to fight and stand for economic, racial,
17   and social justice. Martinez Decl. at ¶ 2. ACCE’s campaigns center around housing
18   justice, worker justice, and sustainable communities, and their members engage in
19   rallies, town halls, and other actions to make their voices heard. Id. The
20   organization’s housing justice work focuses on helping families stay in their homes,
21   preserving affordable housing, and pushing for equitable housing practices across
22   California, including in San Diego. Id. Statewide, ACCE has over 16,000 dues-
23   paying members, and about 1,500 of those members live in the San Diego County
24   area. Id. at ¶ 3. ACCE organizes citywide, but predominantly in low-income and
25   very low-income communities of color. Id. Their membership is predominately
26   Black and Brown, including a significant number of undocumented Californians.
27   Id.
28
                                                 3
           MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                                  CASE NO. 21-CV-0912-L-DEB
 1   III.   ARGUMENT
 2          The Court should grant ACCE’s unopposed motion to intervene in this action
 3   for the purpose of defending the legality of the Ordinance and securing the ongoing
 4   shelter, health, and safety of tenants impacted by COVID-19. In Apartment
 5   Association of Los Angeles County v. City of Los Angeles, 2020 WL 4501792, at *1
 6   (C.D. Cal. Aug. 5, 2020), Judge Pregerson permitted ACCE to intervene in nearly
 7   identical circumstances to defend the City of Los Angeles’ COVID-19 eviction
 8   ordinances. In granting ACCE’s motion, which was opposed by plaintiff Apartment
 9   Association, the court held that ACCE had “adequately demonstrated a significant
10   protectable interest relating to the Ordinances” and that “their interests are not
11   adequately represented by either” the government defendants or the landlord
12   association plaintiff. Id. at *3.
13          A.     ACCE Is Entitled To Intervene as a Matter of Right.
14          Federal Rule 24(a) of the Federal Rules of Civil Procedure is construed
15   liberally in favor of intervenors, and the Court’s decision is guided primarily by
16   practical considerations rather than technical distinctions. Sw. Ctr. for Biological
17   Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001). “A liberal policy in favor of
18   intervention serves both efficient resolution of issues and broadened access to the
19   courts. By allowing parties with a practical interest in the outcome of a particular
20   case to intervene, we often prevent or simplify future litigation involving related
21   issues; at the same time, we allow an additional interested party to express its views
22   before the court.” United States v. City of Los Angeles, 288 F.3d 391, 397–98 (9th
23   Cir. 2002) (quoting Forest Conservation Council v. U.S. Forest Serv., 66 F.3d
24   1489, 1496 n.8 (9th Cir. 1995) (abrogated on other grounds)).
25          Federal Rule 24(a)(1) provides for intervention as of right when intervenors
26   satisfy a four-part test: (1) the application for intervention is timely; (2) the
27   applicant has a “significantly protectable” interest relating to the property or
28   transaction that is the subject of the action; (3) the applicant is so situated that the
                                                  4
            MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                                   CASE NO. 21-CV-0912-L-DEB
 1   disposition of the action may, as a practical matter, impair or impede the applicant's
 2   ability to protect that interest; and (4) the applicant’s interest is not adequately
 3   represented by the existing parties in the lawsuit. Id. at 818–19.
 4         First, ACCE’s motion is timely because this motion comes at “the very
 5   outset of litigation,” filed less than a month after Plaintiff filed the complaint. See
 6   W. States Trucking Ass’n v Schoorl, No. 2:18-cv-1989-MCE-KJN, 2018 U.S. Dist.
 7   LEXIS 193481, at 3–4 (E.D. Cal. Nov. 13, 2018). Furthermore, there is no
 8   prejudice to either Plaintiff or the County Defendants, as neither party opposes
 9   ACCE’s motion.
10         Second, ACCE has a significant protectible interest, as Judge Pregerson
11   already held in the Apartment Association case. “An applicant has a ‘significant
12   protectable interest’ in an action if (1) it asserts an interest that is protected under
13   some law, and (2) there is a ‘relationship’ between its legally protected interest and
14   the plaintiff’s claims.” United States v. City of Los Angeles, 288 F.3d 391, 398 (9th
15   Cir. 2002) (quoting Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998)).
16   ACCE asserts a significant protectable interest in the ongoing applicability of the
17   Ordinance’s protections, which directly impact many of ACCE’s tenant members.
18   If Plaintiff were successful in enjoining the Ordinance, many of ACCE’s members
19   and the tenants they represent would lose the legal right to remain in their homes,
20   be pushed into homelessness, and be exposed to greater risk from the COVID-19
21   virus. See Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 820 (9th Cir.
22   2001) (“The connection between this interest and the claims in the action is
23   sufficiently clear because the [agreement creating protective policies] is
24   threatened.”). This is more than sufficient to satisfy Federal Rule of Civil Procedure
25   24(a)(1). See Apartment Ass’n, 2020 WL 4501792, at *2 (concluding that ACCE
26   “lay[s] claim to a legally protected property interest in remaining in their homes”
27   and “therefore ha[s] adequately demonstrated a significant protectable interest
28   relating to the Ordinances”).
                                                   5
          MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                                 CASE NO. 21-CV-0912-L-DEB
 1         Third, ACCE’s interests “would be substantially affected in a practical sense
 2   by the determination made in [this] action.” Fed. R. Civ. P. 24, advisory committee
 3   notes. A judgment for Plaintiff would potentially eliminate the rights secured by the
 4   Ordinance, and therefore force ACCE’s members to face the prospect of eviction in
 5   the middle of a pandemic and economic and housing crisis. See California ex rel.
 6   Lockyer v. United States, 450 F.3d 436, 442 (9th Cir. 2006) (“Having found that
 7   appellants have a significant protectable interest, we have little difficulty
 8   concluding that the disposition of this case may, as a practical matter, affect it.”).
 9         Fourth, ACCE’s interests are not adequately protected by the existing parties
10   to this action. There are three factors determining the adequacy of representation:
11   “(1) whether the interest of a present party is such that it will undoubtedly make all
12   of a proposed intervener’s arguments; (2) whether the present party is capable and
13   willing to make such arguments; and (3) whether a proposed intervener would offer
14   any necessary elements to the proceeding that other parties would neglect.” Arakaki
15   v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003) (quoting California v. Tahoe
16   Reg'l Planning Agency, 792 F.2d 775, 778 (9th Cir.1986)). “The burden of showing
17   inadequacy of representation is ‘minimal’ and satisfied if the applicant can
18   demonstrate that representation of its interests ‘may be’ inadequate.” Citizens for
19   Balanced Use, 647 F.3d at 898. (quoting Arakaki, 324 F.3d at 1086).
20         ACCE represents an interest distinct from, and is differently situated than,
21   County Defendants. It is far from certain that Defendants will make all of Proposed
22   Intervenor’s arguments; indeed, Defendants may lack the information to do so.
23   ACCE represents many of San Diego’s most vulnerable tenants, primarily Latine
24   and Black individuals and families at the lowest income levels, who are particularly
25   likely to be harmed if the Ordinance is struck down by this Court. The views and
26   circumstances of these tenants cannot be adequately represented or expressed by the
27   County Defendants, who work on behalf of all San Diego residents—both landlord
28   members associated with Plaintiff and tenant members associated with ACCE.
                                                  6
          MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                                 CASE NO. 21-CV-0912-L-DEB
 1   While the County Defendants must balance multiple interests and strike
 2   compromises, the stakes here are far higher for ACCE’s members, who fear
 3   imminent loss of their homes and exposure to COVID-19.
 4          B.     In the Alternative, ACCE Meets the Standards for Permissive
 5                 Intervention.
 6          In the alternative, Proposed Intervenors move for permissive intervention
 7   under Federal Rule of Civil Procedure Rule 24(b)(1)(B). The Ninth Circuit applies
 8   three threshold requirements to a motion for permissive intervention: (1) the
 9   intervenor’s claim must share a common question of law or fact with the main
10   action; (2) the motion must be timely; and (3) the court must have an independent
11   basis for jurisdiction over the applicant’s claims. Donnelly v. Glickman, 159 F.3d
12   405, 412 (9th Cir. 1998). Permissive intervention is in the “broad discretion of the
13   district court.” Orange Cty. v. Air California, 799 F.2d 535, 539 (9th Cir. 1986).
14          All of these requirements are satisfied here. Intervenor seeks to litigate the
15   lawfulness and ongoing enforceability of the Ordinance, the motion is timely, and
16   standing is not required where, as here, an intervenor seeks only to respond to the
17   claims advanced by Plaintiff. See Freedom from Religion Found., Inc. v. Geithner,
18   644 F.3d 836, 844–45 (9th Cir. 2011); see also Apartment Ass’n, 2020 WL
19   4501792, at *3 (“[T]his Court enjoys broad discretion to grant permissive
20   intervention. . . . [I]n the absence of a right to intervene, [this Court would] grant
21   Proposed Intervenors”—including ACCE—“permission to intervene as defendants
22   in this case.”).2
23          In addition to satisfying the Rule 24(b) requirements for intervention as of
24   right and permissive intervention, ACCE offers a valuable perspective in this
25   2
       If it were necessary, however, ACCE easily satisfies Article III standing
26   requirements because ACCE is a membership organization with tenants who will
27
     are directly impacted by the Ordinance, and thus would otherwise have standing to
     sue in their own right. See Presidio Golf Club v. Nat'l Park Serv., 155 F.3d 1153,
28   1159 (9th Cir. 1998).
                                                  7
           MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                                  CASE NO. 21-CV-0912-L-DEB
 1   litigation. As a membership organization comprised of thousands of vulnerable
 2   tenants in San Diego, ACCE has access to facts and evidence about the impact of
 3   the Ordinance that Defendants do not. See, e.g., Martinez Decl. To the extent this
 4   Court considers Plaintiff’s request for injunctive relief, the Court will need to
 5   balance the equities, including a fact-intensive evaluation of what harm would
 6   result if the Ordinances were enjoined. The Court will be aided by the perspective
 7   of ACCE’s tenant members, who have the most at stake in this matter.
 8   IV.   CONCLUSION
 9         ACCE respectfully requests that this Court grant the unopposed motion to
10   intervene as a matter of right or, alternatively, permissively.
11   //
12   //
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 8
           MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                                  CASE NO. 21-CV-0912-L-DEB
 1
     Dated: May 28, 2021
 2                                  LEGAL AID SOCIETY OF SAN DIEGO,
 3                                  INC.

 4                                   By:/s/      Joanne L. Franciscus
 5                                     Joanne L. Franciscus
                                       110 S. Euclid Ave.
 6                                     San Diego, California 92114
 7                                     Telephone:      (877) 534-2524 x2663
                                       Facsimile:      (619) 263-5697
 8                                     Email:       JoanneF@lassd.org
 9
                                    WESTERN CENTER ON LAW AND
10                                  POVERTY
11
                                       Nisha N. Vyas
12                                     Lorraine López
13                                     Richard A. Rothschild
                                       3701 Wilshire Blvd. #208
14                                     Los Angeles, CA 90010
15                                     Telephone: (213) 487-7211
                                       Facsimile: (213) 487-0242
16                                     Email:      nvyas@wclp.org
17                                                 rrothschild@wclp.org
18

19
                                     Attorneys for Intervenor-Defendants,
20                                   ALLIANCE OF CALIFORNIANS FOR
                                     COMMUNITY EMPOWERMENT ACTION
21

22

23

24

25

26

27

28
                                          9
        MEMORANDUM OF POINTS AND AUTHORITIES ISO UNOPPOSED MOTION TO INTERVENE
                               CASE NO. 21-CV-0912-L-DEB
